DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2020 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateno [US 2015/0107989].
With respect to claims 1, 10, and 16, Tateno discloses a battery charging system [Fig. 1], comprising: a battery [25]; and a battery charger [21], configured to: generate a frequency modulated signal having a frequency of at least 0.5 megahertz (MHz) during at least a portion of a period of time and transmit the frequency modulated signal to the battery during the period of time [0023 and 0026].

claims 2-5, 11-14, and 17-19, Tatento further discloses wherein the battery charger comprises signal generation circuitry configured to generate the FM signal having the frequency of at least 0.5 MHz during at least the first portion of the period of time wherein the signal generation circuitry is configured to generate the FM signal having a frequency of at least 1 MHz during at least the first portion of the period of time, wherein the signal generation circuitry is configured to sweep the FM signal from a first frequency to a second frequency during the period of time, the first frequency being at least 0.1 MHz or 0.5 MHZ [Fig. 1; par. 0026, the range sweeps up to 90Mhz].

With respect to claims 6, 15, and 20, Tatento further discloses wherein: the signal generation circuitry is configured to generate a modulation signal having the frequency of at least 0.5 MHz during at least the first portion of the period of time [see claim 1]; and the battery charger further comprises modulation circuitry configured to modulate a direct-current (DC) current signal with the modulation signal to generate the FM signal at least in part by oscillating the FM signal between open circuit current and a charging current during the period of time [par. 0023; D/A converter 22 with high frequency cutoff coil 24 and the sweeping includes termination when charging current is kept unchanged during a switching on and off of the power amplifier 28].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno [US 2015/0107989] as applied above and further in view of Ihara et al. [US 2017/0200973].
With respect to claims 7-9, Tateno fails to disclose the specific makeup of the batteries. However, Ihara teaches wherein a battery comprises a lithium-hexafluorophosphate (LiPF6) salt, a lithium- bistrifluoromethanesulfonylimide (LiTFSI) salt, and wherein the battery comprises an electrolyte selected from a group consisting of: lithium-hexafluorophosphate (LiPF6) in dimethyl carbonate (DMC); lithium-bistrifluoromethanesulfonylimide (LiTFSI) in DMC; LiPF6 solution and LiTFSI in DMC; and LiPF6 in DMC and ethyl carbonate (EC) [par. 0161-0162, 0279, 0298, Tables 4, 8, 12, 17, and 22, 0308, 0321].
Therefore it would have been obvious to a person having ordinary skill at the time the instant invention was filed to modify Tateno to include one of the claimed battery compositions for the benefit of using a salt/solution that has superior battery characteristics and cycle characteristics as stated by Ihara. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859